Filed 7/19/22 In re Eliza T. CA2/7

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                      DIVISION SEVEN


 In re ELIZA T., a Person Coming                             B315940
 Under the Juvenile Court Law.
                                                             (Los Angeles County
                                                             Super. Ct.
                                                             No. 19CCJP05019A
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 TREASURE M.,

           Defendant and Appellant

     APPEAL from an order of the Superior Court of
Los Angeles County, Marguerite D. Downing, Judge. Affirmed.
     Anne E. Fragasso, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Dawn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Peter Ferrera, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                       ____________________
       Treasure T., the mother of now-three-year-old Eliza T.,
appeals the juvenile court’s order terminating her parental
rights. Treasure contends the court erred in denying her request
for a continuance of the selection and implementation hearing
(Welf. & Inst. Code, § 366.26)1 and terminating parental rights
without ruling on Treasure’s pending section 388 petition seeking
reinstatement of family reunification services. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Sustained Section 300 Petition and Disposition
       On January 9, 2020 the juvenile court sustained a
section 300 petition finding Treasure suffered from mental and
emotional problems including diagnosed bipolar disorder with
other persistent mood disorder and major depressive disorder,
failed to take her prescribed psychotropic medication or
participate in mental health services, abused marijuana and was
under the influence of marijuana while caring for Eliza, all of
which placed Eliza at substantial risk of serious physical harm
(§ 300, subd. (b)(1)). At the disposition hearing immediately
following adjudication, the court declared Eliza a dependent child
of the court, removed her from parental custody and placed her
under the care and supervision of the Los Angeles County
Department of Children and Family Services for suitable




1     Statutory references are to this code.




                                 2
placement. The court ordered family reunification services for
Treasure with monitored visitation.
      2. The Six-month Review Hearing and Termination of
         Treasure’s Family Reunification Services
       At the September 25, 2020 six-month review hearing
(§ 366.21, subd. (e)), the Department reported Treasure was not
in compliance with her case plan. Treasure had missed every
scheduled weekly drug test (22 tests) since January 2020; had not
participated in any of her court-ordered drug treatment or
counseling services; and had enrolled in, but failed to attend
more than two, parenting classes. Meanwhile, Eliza was thriving
in the care of her foster parent. The Department recommended
the court terminate family reunification services and set a
selection and implementation hearing with the permanent plan
of adoption by Eliza’s foster parent. Eliza’s counsel supported
that recommendation. The court terminated Treasure’s
reunification services and set a selection and implementation
hearing (§ 366.26) for January 25, 2021, which was continued to
October 25, 2021.
       3. Treasure’s In Propria Persona Section 388 Petition
       On October 22, 2021 Treasure filed a section 388 petition
seeking reinstatement of her reunification services and the
appointment of new counsel. The section 388 petition is signed
by Treasure, not her counsel; and no proof of service is included
in the record. Treasure stated in the petition she had “signed up”
for mental health services and had sent her evaluation papers to
her social worker. In addition, in order to “finish” at SHIELDS
for Families (Treasure did not specify what type of programming
she was referring to, but her no-show drug and alcohol tests were




                                3
scheduled for SHIELDS for Families Los Angeles), Treasure
stated she needed referrals from the Department.
      4. The Selection and Implementation Hearing and the
         Court’s Denial of Treasure’s Request for a Continuance
       At the selection and implementation hearing Treasure’s
counsel orally requested a continuance to allow Tamisha R., a
maternal aunt who had recently moved from Las Vegas to
Los Angeles, to be assessed for placement. Counsel
acknowledged the court had earlier ordered an evaluation under
the Interstate Compact on the Placement of Children (ICPC) for
Tamisha, but the request was denied. The record indicates
Tamisha had declined to participate in the ICPC evaluation in
Las Vegas because she was planning to move to Los Angeles and
told the Department she would be in contact after her move if she
wanted the request resubmitted. The court inquired whether
Tamisha had expressed interest in being evaluated for placement
since her return, and Treasure’s counsel acknowledged he did not
know. Eliza’s counsel objected to the request for continuance as
contrary to Eliza’s best interest, and the court denied it for lack of
good cause.
       Treasure and the Department submitted on the reports and
did not present new evidence at the selection and implementation
hearing. The Department, supported by Eliza’s counsel,
recommended the court terminate parental rights and free Eliza
for adoption by her current caregiver and prospective adoptive
parent. When the court indicated it intended to follow that
recommendation and terminate parental rights, Treasure asked
to speak on her own behalf. The court explained to Treasure her
parental rights were being terminated because she had failed to
participate in any court-ordered programs and told her she




                                  4
should speak to her attorney. Treasure responded she had
participated in services. She had sent her “paperwork” to the
social worker, but the social worker had told her “there was
nothing she could do about it.” The court again stated it had
received no evidence of Treasure’s participation in services.
       The court terminated parental rights. Neither Treasure
nor her counsel advised the court a section 388 petition was still
pending.
       On October 25, 2021 Treasure’s counsel filed a notice of
appeal from the termination order.
       On October 29, 2021 the juvenile court issued an order
summarily denying Treasure’s October 22, 2021 section 388
petition.
       On November 1, 2021 Treasure’s counsel filed a second,
identical notice of appeal from the October 25, 2021 termination
of parental rights.
                          DISCUSSION
      1. The Court Did Not Err in Denying Treasure’s Request
         for a Continuance
      “[T]he juvenile court has authority to grant brief, necessary
continuances that are not inconsistent with the child’s best
interests, while giving ‘substantial weight to a minor’s need for
prompt resolution of his or her custody status, the need to
provide children with stable environments, and the damage to a
minor of prolonged temporary placements.’” (In re Abbigail A.
(2016) 1 Cal.5th 83, 95; see § 352, subd. (a)(2) [“[c]ontinuances
shall be granted only upon a showing of good cause and only for
that period of time shown to be necessary by the evidence
presented at the hearing on the motion for the continuance”]; Cal.
Rules of Court, rule 5.550(a); see also In re Elizabeth M. (2018)




                                 5
19 Cal.App.5th 768, 779 [“[c]ontinuances are discouraged in
dependency cases”; they may be granted “upon a showing of good
cause, provided the continuance is not contrary to the interest of
the child”].)
       Treasure’s contention the court abused its discretion in
denying her request to continue the selection and implementation
hearing is without merit.2 The court found no good cause to
further delay the selection and implementation hearing based
solely on speculation that Tamisha might be interested in
placement, particularly when the evidence was clear Treasure
had been thriving in the care of her prospective foster parent
since her detention nearly two years earlier. That ruling, neither
arbitrary nor irrational, was well within the court’s discretion.
      2. Treasure Forfeited Her Challenge to the Court’s Order
         Terminating Her Parental Rights by Failing To Raise
         the Pending Section 388 Petition at the Hearing; Any
         Error Was Harmless
      Treasure contends the court erred in terminating her
parental rights without first considering her section 388 petition
seeking reinstatement of reunification services. She correctly
observes that, once the court terminated her parental rights, it
lacked the power to rule on her section 388 petition. (§ 366.26,
subd. (i)(1) [“after making the order [terminating parental rights]
the juvenile court shall have no power to set aside, change, or
modify it, except as provided in paragraph (2) [relating to tribal
customary adoption orders]”]; see In re Cody B. (2007)
153 Cal.App.4th 1004, 1009 [juvenile court lacked jurisdiction to

2     We review the juvenile court’s denial of a continuance for
abuse of discretion. (In re D.Y. (2018) 26 Cal.App.5th 1044, 1056;
In re Elizabeth M., supra, 19 Cal.App.5th at p. 779.)




                                 6
modify order terminating parental rights]; In re Ronald V. (1993)
13 Cal.App.4th 1803, 1805-1806 [same].)
       At the threshold, it is not clear whether Treasure’s counsel
(or the Department for that matter) knew of Treasure’s
section 388 petition, which Treasure appears to have improperly
filed in propria persona, or whether, as a result, the petition was
even properly before the court. (See generally In re Samuel A.
(2021) 69 Cal.App.5th 67, 84 [clerk should reject for filing
section 388 petition filed in propria persona by a mother who was
represented by counsel].)
       Moreover, even if Treasure’s section 388 petition had been
properly filed and served on the Department, the failure to raise
the issue at the hearing when any oversight could have easily
been cured presents a classic case for application of the forfeiture
doctrine. (See In re S.B. (2004) 32 Cal.4th 1287, 1293, fn. omitted
[“[A] reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in the
trial court. [Citation.] The purpose of this rule is to encourage
parties to bring errors to the attention of the trial court, so they
may be corrected. [Citation.] [¶] Dependency matters are not
exempt from this rule”]; ibid. [although the forfeiture doctrine is
not “automatic,” courts must take special care when excusing
forfeiture in dependency cases, where “permanency and stability
are of paramount importance”]; In re Aaron S. (2015)
235 Cal.App.4th 507, 521 [same]; In re S.B. (2005)
130 Cal.App.4th 1148, 1158 [“‘[a]s a general rule, a party is
precluded from urging on appeal any point not raised in the trial
court’”].) Had Treasure alerted the court to her section 388
petition during the October 25, 2021 hearing, the court could
have ruled on it before making any determination whether




                                 7
parental rights should be terminated. Instead, Treasure
remained silent, and the court proceeded to the hearing on
termination of parental rights. (See generally In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1138 [“it would be unfair to
allow counsel to lull the trial court and opposing counsel into
believing the statement of decision was acceptable, and
thereafter to take advantage of an error on appeal although it
could have been corrected at trial”]; Caminetti v. Pacific Mutual
Life Ins. Co. (1943) 22 Cal.2d 386, 392 [forfeiture rule keeps a
party from playing “‘fast and loose with the administration of
justice by deliberately standing by without making an objection
of which he is aware and thereby permitting the proceedings to
go to a conclusion which he may acquiesce in, if favorable, and
which he may avoid, if not’”].)
       Finally, Treasure has not demonstrated any prejudice as a
result of the court’s failure to rule on her petition. Treasure’s
petition alleged only that she had “signed up” for mental health
treatment and wanted the Department to issue referrals so she
could begin drug treatment, none of which was new evidence or
demonstrated a change of circumstance. She did not indicate she
had participated in any mental health or drug treatment,
resumed her prescribed medication or tested negative for drugs.
Because Treasure’s petition failed as a matter of law to state even
a prima facie case for relief (see In re Stephanie M. (1994)
7 Cal.4th 295, 317 [to obtain a hearing on a section 388 petition,
the parent must make a prima facie showing as to both a change
of circumstance and modification of court order is in child’s best
interests]; In re K.L. (2016) 248 Cal.App.4th 52, 61 [same];
see Cal. Rules of Court, rule 5.570(d)), it is not reasonably
probable Treasure would have received a more favorable result




                                 8
had the court considered her section 388 petition prior to
proceeding to the section 366.26 hearing. (See In re Celine R.
(2003) 31 Cal.4th 45, 59-60 [state law error harmless unless
reviewing court finds a more favorable result was reasonably
probable but for the error]; In re Alayah J. (2017) 9 Cal.App.5th
469, 481 [same].)
                        DISPOSITION
      The October 25, 2021 order terminating parental rights is
affirmed.



                                     PERLUSS, P. J.

      We concur:



            SEGAL, J.



            FEUER, J.




                                 9